Citation Nr: 0813799	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal 
disorder including diverticulosis and gastroesophageal reflux 
disease (GERD).

3.  Entitlement to service connection for a chronic acquired 
disorder claimed as anxiety disorder.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to an increased rating for pes planus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in February 2008. 

A motion to advance the case on the Board's docket has been 
granted. 

The issues of service connection for psychiatric disorders 
including anxiety disorder and PTSD, and an increased rating 
for pes planus are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hypertension was not shown in service, and essential 
hypertension, was first noted many years after service.

2.  There is no competent evidence of record showing a causal 
relationship between the veteran's gastrointestinal disorders 
and any incident of service.  


CONCLUSIONS OF LAW

1.  Essential hypertension was not incurred in or aggravated 
during active military service and may not be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A gastrointestinal disorder was not incurred in service.  
38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. §§ 5100 
et seq. (West 2002 & Supp. 2007).  Notice as to what evidence 
needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  A December 2006 letter 
provided pertinent notice and development information.  There 
is no indication that there is additional evidence or 
development that should be undertaken.  

The Board declines to obtain a medical nexus opinion with 
respect to the claims of service connection.  In the absence 
of evidence of medical treatment for hypertension and a 
gastrointestinal disorder in service or within a reasonable 
time subsequent to the veteran's military service, the Board 
finds that any medical opinion would be based on pure 
speculation.  See 38 C.F.R. § 3.102 (service connection may 
not be predicated on a resort to speculation or remote 
possibility).

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, as well as, post service VA and private medical 
records.  

Entitlement to service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be presumed for certain chronic 
diseases such as essential hypertension which are manifest to 
a compensable degree within the year after qualifying active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Private and VA outpatient records contain diagnoses of GERD, 
diverticulosis, and hypertension.  These diagnoses satisfy 
the first element of Hickson.

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding a 
gastrointestinal disorder or hypertension.  Further, the 
record does not contain a diagnosis of a hypertensive 
disorder within one year subsequent to service discharge, let 
alone, manifested to a degree of 10 percent within that year.  

In fact, the earliest evidence documenting a diagnosis of 
hypertension and a gastrointestinal disorder consists of a 
private examination report dated in August 1977 that noted 
that he carried diagnoses of bleeding gastric ulcer and 
hypertension, which is more than 31 years after service 
discharge.  This is an extensive period of time subsequent to 
service discharge in 1946 before gastrointestinal or 
hypertensive disorders are identified.  See, Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991).  

More importantly, the record does not contain any clinical 
evidence that would tend to suggest that hypertension or a 
chronic gastrointestinal disorder was incurred during 
military service.  The medical records do not include any 
opinion stating that either hypertension or a chronic 
gastrointestinal disorder was either incurred in, or 
aggravated during service.  

In summary, the Board finds that an excessive degree of 
speculation is required to conclude that the veteran's 
diagnosed hypertension and gastrointestinal disorders are 
related to service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection.  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a gastrointestinal 
disorder including diverticulosis and GERD is denied.




REMAND

The veteran claims that he has psychiatric disorders 
including PTSD and an anxiety disorder that resulted from his 
military service.  The claims file contains somewhat 
conflicting information.  The initial rating action in March 
1943 indicates that the veteran was not involved in combat; 
however, the DD Form 214 (Report of Transfer or Discharge) 
shows that his military occupational specialty was listed as 
heavy machine gunner.  Further, under the section that list 
battles and campaigns is Ardennes Rhineland Central Europe.  
The veteran has reported stressors that included being 
involved in combat and being bombed while hospitalized for 
pneumonia in December 1944.  The service medical records show 
that he was hospitalized for pneumonia.  VA outpatient 
records dated in 2001 (prior to his claim) show that a PTSD 
screen was positive.  The Board finds that the veteran should 
undergo VA examination to determine whether he has a 
psychiatric disorder related to military service.   

In February 2007, the RO notified the veteran of the denial 
of service connection for disabilities listed on the title 
page.  He was also informed that the RO increased the 
disability evaluation for his service-connected pes planus.  
In February 2007, the veteran and his agent indicated a 
disagreement with "all adjudicative determinations 
mentioned" in the February 2007 letter.  A statement of the 
case (SOC) was issued in April 2007, but did not include the 
issue of an increased rating for pes planus.  An unprocessed 
notice of disagreement should be remanded, not referred, to 
the RO/AMC for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO/AMC should review the 
veteran's statements regarding the 
stressors to which he was exposed during 
service.  The appellant should be 
informed that he might submit independent 
evidence (from military as well as 
nonmilitary sources) that he might have 
in his possession that would tend to 
corroborate the veteran's stressors.  The 
RO/AMC should assist the appellant in 
obtaining such evidence, if appropriate.  
All documents, correspondence, reports or 
statements obtained or generated, as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.  

2.  If the veteran has provided 
information in sufficient details, the 
RO/AMC should request the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to provide any information that 
might corroborate the veteran's alleged 
stressors.  If the case is not referred 
to JSRRC, the RO should indicate in the 
record why the case was not referred.

3.  Whether or not records are obtained, 
the RO/AMC should afford the veteran a 
psychiatric examination to determine the 
nature and etiology of any psychiatric 
disorder.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination, and 
the examiner should acknowledge such 
review in the examination report.  The 
examiner should provide opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that any current psychiatric 
disability was incurred during his 
military service or is otherwise the 
result of occurrences therein.  If this 
cannot be medically determined without 
resorting to mere conjecture, this should 
be commented upon in the report.  If a 
diagnosis of PTSD is made, the examiner 
should (1) specify the credible 
"stressors" forming the basis for the 
diagnosis and the evidence upon which 
he/she relied to establish the existence 
of the stressor(s), and (2) describe 
which stressor(s) the veteran 
reexperiences and how he reexperiences 
them.  The examiner should comment on the 
sufficiency of the veteran's reported 
stressor.  The report of examination 
should include a complete rationale for 
all opinions expressed.

4.  The RO should issue a SOC with 
respect to the claim of an increased 
rating for pes planus.  The veteran is 
advised that a timely substantive appeal 
will be necessary to perfect the appeal 
as to this claim to the Board.  38 C.F.R. 
§ 20.302(b).  Then, only if the appeal is 
timely perfected, this issue is to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

5.  The RO should then review the claims 
and if the benefits sought on appeal 
remain denied, the appellant should be 
furnished a supplemental statement of the 
case (SSOC) and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


